Name: Commission Regulation (EC) No 2697/1999 of 17 December 1999 on the issuing of import licences for bananas under the tariff quotas and the quantity of traditional ACP bananas for the first quarter of 2000 and on the submission of new applications
 Type: Regulation
 Subject Matter: tariff policy;  economic geography;  plant product
 Date Published: nan

 Avis juridique important|31999R2697Commission Regulation (EC) No 2697/1999 of 17 December 1999 on the issuing of import licences for bananas under the tariff quotas and the quantity of traditional ACP bananas for the first quarter of 2000 and on the submission of new applications Official Journal L 326 , 18/12/1999 P. 0047 - 0048COMMISSION REGULATION (EC) No 2697/1999of 17 December 1999on the issuing of import licences for bananas under the tariff quotas and the quantity of traditional ACP bananas for the first quarter of 2000 and on the submission of new applicationsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 20 thereof,Whereas:(1) Commission Regulation (EC) No 2362/98(3), as amended by Regulation (EC) No 756/1999(4), lays down detailed rules for the implementation of Regulation (EEC) No 404/93 regarding imports of bananas into the Community;(2) Article 17 of Regulation (EC) No 2362/98 lays down that where, in the case of a given origin or origins referred to in Annex I, the quantities covered by import licence applications exceed the quantity available, a reduction percentage to be applied to applications must be set;(3) the indicative quantities available for import under the tariff quotas and the quantity of traditional ACP bananas are laid down for the first quarter of 2000 by Commission Regulation (EC) No 2268/1999(5), which also lays down the conditions for issuing licences for the first quarter of 2000;(4) in the case of the quantities covered by licence applications that are either less than or do not appreciably exceed the indicative quantities fixed for the given quarter, import licences are issued for the quantities applied for. However, for certain origins, the quantities applied for appreciably exceed the indicative quantities. A reduction percentage should therefore be set to be applied to each licence application for the origin or origins involved;(5) the maximum quantity for which licence applications may still be submitted in accordance with Article 18 of Regulation (EC) No 2362/98 should be set, taking account of the applications accepted at the end of the application period and of the available quantities;(6) this Regulation should apply immediately to permit licences to be issued as quickly as possible;(7) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas,HAS ADOPTED THIS REGULATION:Article 1Import licences for bananas shall be issued under the tariff quotas and the quantity of traditional ACP bananas referred to in Article 18 of Regulation (EEC) No 404/93 for the first quarter of 2000 for:(a) the quantity indicated in the licence application, multiplied by reduction coefficients of 0,6225, 0,6864, 0,6421, and 0,7466 for applications indicating the origins "Columbia", "Costa Rica", "Ecuador", and "Other" respectively;(b) the quantity indicated in the licence application for applications indicating origins other than those referred to in (a).Article 2The quantities for which licence applications may still be lodged in respect of the first quarter of 2000 are laid down in the Annex.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 47, 25.2.1993, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 293, 31.10.1998, p. 32.(4) OJ L 98, 13.4.1999, p. 10.(5) OJ L 277, 28.10.1999, p. 10.ANNEX>TABLE>